Name: Commission Regulation (EU) NoÃ 349/2011 of 11Ã April 2011 implementing Regulation (EC) NoÃ 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics on accidents at work Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  organisation of work and working conditions;  European construction;  health;  management
 Date Published: nan

 12.4.2011 EN Official Journal of the European Union L 97/3 COMMISSION REGULATION (EU) No 349/2011 of 11 April 2011 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics on accidents at work (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1338/2008 of the European Parliament and of the Council of 16 December 2008 on Community statistics on public health and health and safety at work (1), and in particular Article 9(1) thereof, Whereas: (1) Regulation (EC) No 1338/2008 established a common framework for the systematic production of European statistics on public health and health and safety at work. (2) Pursuant to Article 9(1) of Regulation (EC) No 1338/2008, implementing measures are necessary to determine the data and metadata to be supplied on accidents at work covered in Annex IV to that Regulation as well as to determine the reference periods, intervals and time limits for data provision. (3) Confidential data sent by Member States to the Commission (Eurostat) should be handled in accordance with the principle of statistical confidentiality as laid down in Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (2) and with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3). (4) A cost-benefit analysis has been carried out and evaluated in accordance with Article 6 of Regulation (EC) No 1338/2008. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) accident at work means a discrete occurrence in the course of work which leads to physical or mental harm. The phrase in the course of work means whilst engaged in an occupational activity or during the time spent at work. This includes road traffic accidents that occur in the course of work but excludes commuting accidents, i.e. road accidents that occur during the journey between home and the workplace; (b) a fatal accident means an accident which leads to the death of a victim within 1 year of the accident; (c) economic activity of the employer covers the main economic activity of the local unit of the enterprise of the victim; (d) age means the age of the victim at the time of the accident; (e) type of injury means the physical consequences for the victim; (f) geographical location means the territorial unit where the accident has occurred; (g) size of the enterprise means the number of employees (full-time equivalent) working at the local unit of the enterprise of the victim; (h) nationality of the victim means the country of citizenship; (i) days lost means the number of calendar days during which the victim is unfit for work as a result of an accident at work; (j) workstation means the usual or, alternatively, occasional nature of the place/post occupied by the victim at the time of the accident; (k) working environment means the workplace, work premises or general environment where the accident happened; (l) working process means the main type of work or task (general activity) being performed by the victim at the time of the accident; (m) specific physical activity means the victims exact physical activity at the instant of the accident; (n) material agent associated with the specific physical activity means the tool, object or instrument being used by the victim when the accident happened; (o) deviation means the last event deviating from normality and leading to the accident; (p) material agent associated with the deviation means the tool, object or instrument involved in the abnormal event; (q) contact  mode of injury means how the victim was hurt (physical or mental trauma) by the material agent that caused the injury; (r) material agent associated with the contact  mode of injury means the object, tool or instrument with which the victim came into contact or the psychological mode of injury. Article 2 Data required 1. Member States shall transmit to the Commission (Eurostat) microdata on persons who had an accident in the course of work during the reference period and the associated metadata. The list of variables to be transmitted to the Commission (Eurostat) as well as the compulsory or optional status of the variable and the first year for data transmission are set out in Annex I. 2. Provision of data on accidents at work relating to the self-employed, family workers and students shall be on a voluntary basis. 3. Provision of data on accidents at work that are subject to confidentiality rules by national legislation as listed in Annex II shall be on a voluntary basis. 4. Data for accidents at work that occurred during the reference year shall preferably be based on registers and other administrative sources. When this is not feasible, estimation and imputation, even if based on survey and not case-by-case data, may be used to fill gaps in data coverage. Article 3 Reference period The reference period shall be the calendar year in which the accidents are notified to the competent national authorities. Article 4 Metadata 1. Member States shall transmit to the Commission (Eurostat) an annual verification and update of the metadata together with the data. 2. The metadata shall be transmitted according to a standard template specified by the Commission (Eurostat) and shall include the items referred to in Annex III. Article 5 Transmission of data and metadata to the Commission (Eurostat) 1. Member States shall transmit data and metadata in accordance with an exchange standard specified by the Commission (Eurostat), within 18 months after the end of the reference period. 2. Data and metadata shall be transmitted to the Commission (Eurostat) through electronic means, using the single entry point at the Commission (Eurostat). Article 6 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 70. (2) OJ L 87, 31.3.2009, p. 164. (3) OJ L 8, 12.1.2001, p. 1. ANNEX I LIST OF VARIABLES European statistics on accidents at work (ESAW) Phases I and II variables Variables Specifications First year for data transmission Case Number Unique case number to identify each individual record and to ensure that each record represents a separate accident occurrence at work. The chosen case number must be prefixed by the 4 digits of the year when the accident is notified to the competent national authorities. 2013 Economic Activity of the Employer 4-digit level of the NACE Rev.2 (1) 2013 for NACE Rev.2 sectors A and C-N 2015 for NACE Rev.2 sectors B and O-S. Occupation of the Victim 2-digit level of the ISCO-08 2013 Age of the Victim 2-digit number 2013 Sex of the Victim 1-digit code 2013 Type of Injury 3-digit version of the ESAW classification for Type of injury according to the ESAW methodology. 2013 Part of Body Injured 2-digit version of the classification of part of body injured according to the ESAW methodology. 2013 Geographical Location of the Accident 5-digit code according to the NUTS classification. (2) 2013 Date of the Accident Numeric variable which is indicated as year, month and day 2013 Time of the Accident 2-digit variable describing time intervals in hours according to the ESAW methodology optional Size of the Enterprise Categories according to the ESAW methodology optional Nationality of the Victim Categories according to the ESAW methodology optional Employment Status of the Victim Categories according to the ESAW methodology 2013 Days Lost (severity) Categories according to the ESAW methodology. Specific codes are used to denote permanent incapacity and fatal accident. 2013 Weight ESAW collection To be used when the Member State uses a sample for the data collection on accidents and/or wants to correct for under-reporting. If not applicable the default value 1 is used. 2013 ESAW phase III variables on causes and circumstances Variables Specifications First year for data transmission 1. Workstation Categories according to the ESAW methodology 2015 (3) 2. Working Environment 3-digit version of the classification of Working Environment according to the ESAW methodology 2015 (3) 3. Working Process 2-digit version of the classification of Working Process according to the ESAW methodology 2015 (3) 4. Specific Physical Activity 2-digit version of the classification of Specific Physical Activity according to the ESAW methodology 2015 (3) 5. Deviation 2-digit version of the classification of Deviation according to the ESAW methodology 2015 (3) 6. Contact  Mode of injury 2-digit version of the classification of Contact  Mode of injury according to the ESAW methodology 2015 (3) 7. Material Agent associated with the Specific Physical Activity 4-digit version of the classification of Material Agent according to the ESAW methodology 2015 (3) 8. Material Agent associated with the Deviation 4-digit version of the classification of Material Agent according to the ESAW methodology 2015 (3) 9. Material Agent associated with the Contact  Mode of injury 4-digit version of the classification of Material Agent according to the ESAW methodology 2015 (3) Weight Causes and Circumstances To be used when the Member State applies an additional sampling for the encoding of the ESAW Phase III variables on causes and circumstances. If not applicable the default value 1 is used 2015 (1) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (OJ L 393, 30.12.2006, p. 1). (2) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS). (OJ L 154, 21.6.2003, p. 1). (3) Compulsory transmission of at least 3 of the 9 variables ANNEX II LIST OF PROFESSIONS SUBJECT TO CONFIDENTIALITY FOR DELIVERY ON A VOLUNTARY BASIS According to ISCO-08:  0 Armed forces occupations  3351 Customs and border inspectors  3355 Police inspectors and detectives  541 Protective services workers a. 5411 Fire-fighters b. 5412 Police officers c. 5413 Prison guards d. 5414 Security guards e. 5419 Protective services workers not elsewhere classified According to NACE Rev.2:  84.22 Defence activities  84.23 Justice and judicial activities  84.24 Public order and safety activities  84.25 Fire services activities ANNEX III METADATA Where applicable and relevant to full understanding of the ESAW data, the metadata describe the following items:  the population covered in terms of NACE Rev.2 sectors, and possibly subsectors, and employment status,  the information on professions/activities for which data on accidents at work are subject to confidentiality by national legislation and cannot be transmitted,  the declaration rates for accidents at work which are to be used for correction of under-reporting,  the coverage of the different types of accidents as explained in the ESAW methodology,  the sampling method  if applicable  used in the setup of the microdata collection,  the sampling method  if applicable  which is used for encoding of the variables on causes and circumstances,  the numbers of fatal road traffic accidents and fatal accidents on board any means of transport during a journey in the course of work for persons employed outside the NACE Rev.2 sector H Transportation,  information about any national specificity essential for the interpretation and compilation of comparable statistics and indicators.